UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


MOHAMMED AL-ADAHI, et al.,                     :
                                               :
                       Petitioners,            :
                                               :
               v.                              :       Civil Action No. 05-280 (GK)
                                               :
BARACK H. OBAMA, et al.,                       :
                                               :
                       Respondents.            :

                                               ORDER

       To ensure that the Guantanamo Review Task Force operating pursuant to Executive Order

13,492 has not made any recommendations -- and the Review Panel in connection with the same has

made no decision -- that would render unnecessary or otherwise inefficient the further expenditure

of judicial and party resources in this matter, it is hereby

       ORDERED, that on or before July 20, 2009, in the above-captioned case, Respondents shall

file with the Court ex parte and under seal a report detailing the current status of the Guantanamo

Review Task Force review process with respect to each Petitioner. The report shall inform the Court

as to whether the Guantanamo Review Task Force has made any recommendations regarding the

disposition of Petitioner. If a recommendation regarding the disposition of Petitioner has been made,

the report shall also address whether the Review Panel has made any decisions in connection with

the recommendation. If no recommendation has been made, the report shall provide an estimated

timetable, based on the then-available information, for that recommendation; and it is further
       ORDERED, that Respondents shall be under an affirmative and ongoing obligation to

immediately notify the Court of any changes to Petitioner’s status.




July 8, 2009                                         /s/
                                                     Gladys Kessler
                                                     United States District Judge

Copies via ECF to all counsel of record




                                               -2-